 

UNSECURED PROMISSORY NOTE

William O. Daggett, Jr. to Firstform, Inc.

 

$250,000 Date: 02 April 2018

 

FOR VALUE RECEIVED, Firstform, Inc. (“Borrower”), promises to pay to William O.
Daggett, Jr., a Pennsylvania resident (“Holder”), at such place as Holder may
designate, the principal sum of Two Hundred and Fifty Thousand ($250,000) (no
future advances are contemplated) in accordance with the following terms and
conditions:

 

  1. CURRENT OUTSTANDING BALANCE.             a. On 30 March 2018, Holder
advanced the sum of Two Hundred and Fifty Thousand ($250,000) to Borrower.      
    2. PRINCIPAL PAYMENT             a. For the first six months, the Borrower
shall pay interest only.             b. Thereafter, together with interest, the
principal balance shall be paid by Borrower to Holder in twelve monthly
installments as set forth on Schedule A, which installments shall begin on 1
October 2018, and shall be due the first day of each calendar month thereafter
until 1 September 2019, inclusive.           3. INTEREST WITH INSTALLMENTS.    
        a. Borrower agrees to pay interest to Holder monthly from 02 April 2018
through 1 September 2019 upon the unpaid principle then owing under Section 1
from time to time at the fixed annual rate of eight percent (8%) (“Interest
Rate”).             b. Payments of interest due under this Section are in
addition to the monthly installment payments provided for in Section 2, above,
and shall be calculated based upon the actual number of days in that month
divided by 365 times the Interest Rate.             c. Each payment under this
Note shall be applied first to any late payment charges due, then to interest
then due, and the balance to the reduction of the principal sum.

 



Unsecured Promissory Note

1 May 2016

Page 1 of 4

 

 

 

 

  4. PREPAYMENT PRIVILEGE.             Borrower shall have the right to prepay
principal, in whole or in part, at any time without penalty.           5. LATE
PAYMENT CHARGE.             If any periodic installment payment owing under this
Note is not timely paid in full and received by Holder within five (5) days
after it is due, Borrower shall pay to Holder with the next periodic installment
payment a late payment charge equal to two percent (2.0%) of the total prior
installment payment not timely paid in full.         6. ACCELERATION ON DEFAULT.
          a. If any sum owing under this Note is not paid when due and remains
unpaid after a date specified by a notice of default to Borrower, or if Borrower
fails to observe any other covenant or conditions of this Note, the entire
remaining indebtedness owing under this Note on the date specified shall at once
become due and payable in full at the option of Holder.             b. The date
specified as the date for curing the default shall not be less than ten (10)
days from the date the notice of default is given. If the default is not cured
on or before the date specified, Holder may exercise the option to accelerate
the Note by giving notice thereof to the Borrower.             c. If suit is
brought to collect this Note, Holder shall be entitled to collect all reasonable
costs and expenses of suit, including, but not limited to, reasonable attorney’s
fees.             d. Failure by Holder to exercise its rights in the event of a
default shall not constitute a waiver of the right to declare the entire
principal amount of this Note and default interest thereon due and payable at
once at any subsequent time.           7. NOTICE.             Unless otherwise
required by law, any notice or demand required or permitted by the terms of this
Note shall be sufficient and deemed complete when expressed in writing and
either (a) personally delivered to the person entitled thereto, or (b) deposited
at any office of the United States Postal Service in the form of certified mail
(return receipt requested) addressed to the last known mailing address of the
person entitled thereto, or (c) served on the person entitled thereto in the
manner of an original notice under the Illinois Rules of Civil Procedure.

 



Unsecured Promissory Note

1 May 2016

Page 2 of 4

 

 

 

 

  8. SECURITY.           There is no security for this Note.         9.
CERTIFICATION.           Borrower and Holder each certify that they are not
acting, directly or indirectly, for or on behalf of any person, group, entity or
nation named by any Executive Order of the United States Treasury Department as
a terrorist, “Specially Designated National and Blocked Person” or any other
banned or blocked person, entity, nation or transaction pursuant to any law,
order, rule or regulation that is enforced or administered by the Office of
Foreign Assets Control; and are not engaged in this transaction, directly or
indirectly on behalf of, or instigating or facilitation this transaction,
directly or indirectly on behalf of, any such person, group, entity or nation.
Each party hereby agrees to defend, indemnify and hold harmless the other party
from and against any and all claims, damages, losses, risks, liabilities and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing certification.           Words and phrases herein shall
be construed as in the singular or plural number, and as masculine, feminine or
neuter gender, according to the context.           This Note is intended to be
performed in Illinois and the laws of Illinois shall govern its validity,
enforcement and interpretation.

 

IN WITNESS WHEREOF, Borrower has executed this Promissory Note on the date first
stated above.



 



FIRSTFORM, INC.   William O. Daggett Jr.         By: /s/ Jeromy Olson   By:
William O. Daggett Jr. Title: Chief Executive Office   Title: Holder          
Date: 4/4/2018      

 

Borrower’s Mailing Address:

1020 Cedar Ave, Suite 230

St Charles, IL 60174

 



Unsecured Promissory Note

1 May 2016

Page 3 of 4

 

 

 

 

Schedule A

 

Unsecured Promissory Note

William O. Daggett, Jr. to Firstform, Inc.

$250,000

Date: 23 March 2018

 



 





Amortization Schedule

 



 





# 



Date

  Prin. BOP  

Prin.

Paymt

  

Int.

Paymt

  

Total

Paymt

  



Prin. EOP

  1  1-Apr-18   250,000.00    -    109.59         250,000.00  2  1-May-18 
 250,000.00    -    1,666.67    1,666.67    250,000.00  3  1-Jun-18 
 250,000.00    -    1,666.67    1,666.67    250,000.00  4  1-Jul-18 
 250,000.00    -    1,666.67    1,666.67    250,000.00  5  1-Aug-18 
 250,000.00    -    1,666.67    1,666.67    250,000.00  6  1-Sep-18 
 250,000.00    -    1,666.67    1,666.67    250,000.00  7  1-Oct-18 
 250,000.00    20,833.33    1,666.67    22,500.00    229,166.67  8  1-Nov-18 
 229,166.67    20,833.33    1,527.78    22,361.11    208,333.33  9  1-Dec-18 
 208,333.33    20,833.33    1,388.89    22,222.22    187,500.00  l0  1-Jan-19 
 187,500.00    20,833.33    1,250.00    22,083.33    166,666.67  11  1-Feb-19 
 166,666.67    20,833.33    1,111.11    21,944.44    145,833.33  12  1-Mar-19 
 145,833.33    20,833.33    972.22    21,805.56    125,000.00  l3  1-Apr-19 
 125,000.00    20,833.33    833.33    21,666.67    104,166.67  14  l-May-19 
 104,166.67    20,833.33    694.44    21,527.78    83,333.33  15  1-Jun-19 
 83,333.33    20,833.33    555.56    21,388.89    62,500.00  16  1-Jul-19 
 62,500.00    20,833.33    416.67    21,250.00    41,666.67  17  1-Aug-19 
 41,666.67    20,833.33    277.78    21,111.11    20,833.33  18  1-Sep-19 
 20,833.33    20,833.33    138.89    20,972.22    -  19  l-Oct-19   -       
 -    -    - 

 



Unsecured Promissory Note

1 May 2016

Page 4 of 4

 





 

 

 